DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 7726662).
 	Regarding claims 1, 11, 15 and 16, Foster discloses a multilayer steel cylinder head gasket 120 Fig. 3 for an internal combustion engine, comprising: a pair of outermost layers 136, 138 fabricated of a first steel material having a first hardness and a first thickness, the pair of first layers including a plurality of combustion cylinder openings 174; a distance layer 140 fabricated of a second steel material having a second hardness and second thickness, the distance layer including an inner edge 164 that surrounds each or all of the plurality of combustion cylinder openings of the outermost layers in radially outwardly spaced relation thereto; a pair of opposing elastic sealing rings 150, 152 associated with each of the plurality of combustion cylinder openings; the sealing rings each being fabricated of a third steel material having a third hardness and each being formed with a full bead embossment 220, 240 that encircles the associated combustion cylinder openings, and with the full bead embossments of each pair of sealing rings projecting away from one another toward the outermost layers, the sealing rings being radially inset in relation to the inner edge of the distance layer; and wherein the outermost layers and sealing rings are made of the same stainless steel material (301 stainless steel) and have the same hardness, the material (409 stainless steel) of the distance layer being different than that of the outermost layers and sealing rings and having a relatively lower hardness.  However, Foster fails to explicitly disclose wherein the sealing rings each have a thickness relatively greater than the thickness of each of the outermost layers; distance layer having a thickness greater than the thickness of each of the sealing rings and outermost layers; the thickness of the distance layer being less than twice the thickness of each of the sealing rings, and wherein the thickness of each of the sealing rings is at least 0.3 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the layers to any number of ranges (i.e. at least 0.3 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claims 2, 12, 17 and 18, Foster as modified discloses wherein the outermost layers 136, 138 and sealing rings 150, 152 are made of SS301 full hard stainless steel. 	Regarding claims 3 and 13, Foster as modified discloses wherein the distance layer is formed of a less robust metal, such as 409 stainless steel but fails to explicitly disclose it is made of SS430 half hard stainless steel.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 4, Foster as modified discloses wherein the layers of the gasket 120 consist of the two outer most layers 136, 138, a set of the two sealing rings 150, 152 associated with each cylinder opening, and the distance layer 140.
	Regarding claim 5, Foster as modified discloses wherein the beads 220, 240 are capable of being compressed flat in use. 	Regarding claim 6, Foster as modified discloses the invention as claimed above but fails to explicitly disclose wherein the thickness of the flattened beads 220, 240 is greater than the thickness of the distance layer 140 immediately adjacent the flattened beads. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the layers to any number of ranges (i.e. thicker than the distance layer) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 7, Foster as modified discloses wherein the beads 220, 240 of the sealing rings 150, 152 are pre-set prior to use so as to have a pre-set bead height less than an as-embossed bead height resulting from controlled plastic deformation of the beads. 	Regarding claim 8, Foster as modified discloses wherein the outermost layer 136, 138 extends fully between and separates adjacent ones of the plurality of combustion cylinder openings 126. 	Regarding claims 9 and 14, Foster as modified discloses wherein the inner edge of the distance layer 140 does not extend fully between the adjacent ones of the plurality of the combustion cylinder openings 126. 	Regarding claim 10, Foster as modified discloses wherein the sealing rings  150, 152 are each generally circular and separately formed from one another and from the outermost layers 136, 138 and from the distance layer 140, and wherein each of the combustion cylinder openings 126 is encircled by two of the sealing rings with their full beads 220, 240 arranged in direct opposing relation to one another, and wherein the sealing rings have outer edge tabs 470 that underlie and are captured between the two outermost layers capable of supporting the sealing rings in position within their respective combustion cylinder openings. 	Regarding claim 19, Foster as modified discloses wherein the distance layer 140 is disposed between and/or adjacent to and/or above and/or below the inner layers 150, 152.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 20080197580). 	Regarding claim 20, Imai discloses a multi-layer steel gasket 1 Fig. 7, comprising: a pair of outermost steel layers 11a, 11b having a plurality of combustion openings 2 and wherein the outermost layers are generally planar and free of elastic beads in a compression region of the gasket immediately surrounding the combustion openings and each having a predetermined thickness; a pair of metal sealing rings 12, 13 associated with each of the combustion openings disposed between the outermost layers and formed with opposed full beads 12a, 13d in the compression region of the gasket around each cylinder opening and each having a thickness; and at least one distance layer 15 disposed between the outermost layers.  However, Imai fails to explicitly disclose wherein the sealing rings each have a thickness relatively greater than the thickness of each of the outermost layers; distance layer having a thickness greater than the thickness of each of the sealing rings and outermost layers; the thickness of the distance layer being less than twice the thickness of each of the sealing rings, and wherein the thickness of each of the sealing rings is at least 0.3 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the layers to any number of ranges (i.e. at least 0.3 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675